internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-112179-99 date date distributing controlled controlled controlled a b c d plr-112179-99 state e business x business y a b c dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below distributing engages in business x and is owned a percent by a b percent by b and c percent by each of c and d distributing wholly owns controlled controlled and controlled the controlled corporations each of which engages in business y we have received financial documentation indicating that each of the businesses conducted by distributing and the controlled corporations has had gross_receipts and operating_expenses in each of the past five years differences of opinion have arisen between the shareholders of distributing concerning the operation and future direction of distributing and the controlled corporations to eliminate these differences it is proposed that distributing distribute its controlled stock to b its controlled stock to c and its controlled stock to d in exchange for the distributing stock held by each distributee collectively the distributions the taxpayer has made the following representations regarding the proposed transaction controlled as used in these representations and in the rulings that follow refers to each of the controlled corporations as appropriate a the fair_market_value of the controlled stock received by b c or d will approximately equal the fair_market_value of the distributing stock surrendered in the exchange plr-112179-99 b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing and controlled represents each corporation’s present operations and there have been no substantial operational changes since the date of the last submitted financial statements d following the proposed transaction distributing and controlled each will continue its business independently and with its own employees e the distributions are being carried out to alleviate differences of opinion that have arisen between the shareholders of distributing concerning the future direction and management of distributing and each of the controlled corporations the distribution is motivated in whole or substantial part by this and other corporate business purposes f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in distributing or controlled after the distributions g there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business i no property has been or will be transferred by distributing to controlled in connection with the proposed transaction no property has been or will be transferred by controlled to distributing in connection with the proposed transaction j no debt will exist between distributing and controlled at the time of or after the proposed transaction no debt between distributing and controlled has been or will be canceled in connection with the proposed transaction k immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in plr-112179-99 controlled stock will be included in income immediately before the distributions to the extent required by applicable regulations see sec_1_1502-19 l there will be no continuing transactions between distributing and controlled after the distributions m the proposed transaction is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of all shares of all classes of distributing or controlled stock within the meaning of sec_355 of the internal_revenue_code n distributing is not an s_corporation under sec_1361 and there is no plan or intention for distributing or controlled to make an s election under sec_1362 following the proposed transaction based solely on the information submitted and the representations set forth above we rule as follows on the proposed transaction no gain_or_loss will be recognized by distributing on the distributions sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of b c or d on receipt of controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock received by b c or d will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by b c or d will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-112179-99 a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
